PER CURIAM.
This is an appeal from an amended final judgment of dissolution of marriage. We find merit in the first issue raised by appellant and we remand with directions to the trial court to amend the final judgment to incorporate the parties’ stipulations regarding the division of certain assets as set forth in their pretrial catalogues, separate and apart from the court’s equitable distribution of the remaining assets. In all other respects, the amended final judgment is affirmed as there has been no showing of abuse of discretion with regard to the remaining four issues raised by appellant.
*341BARFIELD, C.J., DAVIS, J., and SHIVERS, DOUGLASS B., Senior Judge, concur.